DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 and 03/09/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 103
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1, 3, 5, 7, 9, 11-13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krietemeyer et al. (US 2013/0118669 A1), in view of Yamamoto et al. (US 2016/0200150 A1), in view of Yoshikawa et al. (US 2006/0196591 A1).
Regarding claim 1, Krietemeyer discloses a pneumatic tire comprising:
a tread portion 150; a pair of axially spaced bead portions 125 each with a bead core 135 embedded therein; a pair of sidewall 120 portions extending between tread edges and the bead portions; and a carcass 145 extending between the bead portions through the tread portion and the sidewall portions and comprising a carcass ply, wherein, see depiction above.
The carcass ply extends between the bead portions 125 through the tread portion 150 and the sidewall 120 portions and is turned up around the bead core in each of the bead portions from the axially inside to the axially outside of the tire so as to form a pair of carcass-ply turned-up portions 155 and a carcass-ply main portion 150 therebetween, see [0024].
The bead portions 125 are each provided with a bead filler 140 – (construed as a primary bead apex rubber) disposed between the carcass-ply main portion 150 and the carcass-ply turned-up portion 155 and extending radially outwardly from the bead core 135.
A reinforcement 165 – (construed as an insulation rubber layer) having a radially inner edge located between the bead filler/primary bead apex rubber 140 and the carcass-ply main portion 150 and extending radially outwardly from the radially inner edge through between the carcass-ply main portion 150 and the carcass-ply turned-up portion 155; and
A high thin bead filler HTBF 170 - (construed as a subsidiary bead apex rubber layer) disposed axially outside the carcass-ply turned-up portion 155, wherein HTBF/subsidiary bead apex rubber layer 170 has a radially outer edge; the reinforcement/insulation rubber layer 165 has a radially outer edge which is located radially outside the radially outer edge of the HTBF/subsidiary bead apex rubber layer 170.
Krietemeyer does not explicitly disclose the carcass ply is composed of carcass cords rubberized with a topping rubber; or a complex elastic modulus E*a of the insulation rubber layer is not smaller than a complex elastic coefficient E*b of the topping rubber of the carcass ply. However, it is well-known and conventional in the art to form carcass plies to be corded within a topping rubber.
 Yamamoto discloses a pneumatic tire, to include the use of a carcass 12 having a first 38 and second 40 ply comprising cords within a topping rubber, see [0047]. Additionally, Yamamoto discloses a strip 22 – (construed as an insulation rubber layer), where a complex elastic modulus E*s of the strip 22 is preferably higher than or equal to 20 MPa and preferably not higher than 60 MPa to provide stiffness and ensure ride comfort, see [0054].
Yoshikawa discloses a pneumatic tire to include the use of a carcass 6 having cords which are rubberized with a topping rubber, where the topping rubber has a complex elastic modulus coefficient of less than 20 MPA more preferably less than 11 MPa but not less than 7 MPa and being superior in adhesion to natural rubber or similar, see [0029].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Krietemeyer to have a reinforcement stirp with the claimed complex elastic parameter as taught by Yamamoto and to have rubberized cords and topping rubber with the claimed complex elastic parameter as taught by Yoshikawa to provide the tire with aforementioned benefits. It being noted that Yamamoto prefers complex values above 20 MPa and Yoshikawa prefers complex values less than 20 MPa which meets the claimed ratio. 
Regarding claims 3, 5, 7, modified Krietemeyer further discloses the radially outer edge of the HTBF/subsidiary bead apex rubber layer 170 is positioned in a range between a height of 30% and a height of 70% of a cross-sectional height of the tire, see [0033] – (which meets the claimed height of 30% and a height of 55% of a cross-sectional height of the tire, each height measured radially outwardly from a bead base line); and
Modified Krietemeyer further discloses the radially inner edge of the HTBF/subsidiary bead apex rubber layer 170 is positioned in a range between a height of 10% and a height of 30% of a cross-sectional height of the tire, see [0033] – (which meets the claimed height of 2% and a height of 18% of a cross-sectional height of the tire, each height measured radially outwardly from a bead base line). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 9, 11-13, 15-16, modified Krietemeyer further discloses it is conventional to form reinforcing strips 22 to have a thickness of greater than 0 and less than or equal to 2 mm, see [0029]. And with guidance provided by the figure of Krietemeyer where the reinforcing strips 165 and 170 are substantially the same size, one would expect both have to have a thickness of greater than 0 and less than or equal to 2 mm. Therefore, modified Krietemeyer further discloses the thickness of the HTBF/subsidiary bead apex rubber layer 170 is in a range from 1.0 to 2.0 mm; and the thickness of the reinforcement/insulation rubber layer 165 is in a range from 0.8 to 2.3 mm. Moreover, it is held that guidance as provided by the pictures and drawings are sufficiently enabling to put the public in the possession of the article pictured. Notably, wherein the description for the purposes of anticipation can be by drawings alone as well as by words." (Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928)). See MPEP § 2125.
Regarding claim 17, modified Krietemeyer further discloses the radially inner edge of the reinforcement/insulation rubber layer 165 is located radially inside the radially outer edge of the bead filler/primary bead apex rubber 140.
Regarding claims 19-20, modified Krietemeyer further discloses wherein the tread portion is provided with a tread reinforcing belt located radially outside the carcass ply, and the turned-up portion has a radially outer edge sandwiched between the tread reinforcing belt and the carcass ply main portion, see Fig. 1; and where additional carcass plies may be employed, see [0026] – (corresponds to the carcass comprise a second carcass ply adjacent to said carcass ply as the first carcass ply).
Claims 2, 4, 6, 8, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krietemeyer et al. (US 2013/0118669 A1), in view of Yamamoto et al. (US 2016/0200150 A1), in view of Yoshikawa et al. (US 2006/0196591 A1), as applied to claim 1 above, and further in view of Nakajima (US 2019/0047332 A1).
Regarding claim 2, modified Krietemeyer does not explicitly disclose the complex elastic modulus E*a of the insulation rubber layer is smaller than a complex elastic modulus E*c of the subsidiary bead apex rubber layer.
Nakajima discloses a pneumatic tire more particularly to a pneumatic tire having a bead reinforcing layer, which suppresses undesirable change in the performance of the bead reinforcing layer and the tire, see [0001]. The tire being configured such that a bead reinforcing layer 23 that is disposed on the axially outer side of the carcass turn up portion has an complex elastic modulus of preferably 80 MPa or more, see [0043]-[0044]; this being suitable for obtaining sufficient handle responsiveness and steering stability.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcement layers of modified Krietemeyer in the claimed manner as taught by Nakajima to provide the tire with the aforementioned benefits.
Regarding claims 4, 6, 8, modified Krietemeyer further discloses the radially outer edge of the HTBF/subsidiary bead apex rubber layer 170 is positioned in a range between a height of 30% and a height of 70% of a cross-sectional height of the tire, see [0033] – (which meets the claimed height of 30% and a height of 55% of a cross-sectional height of the tire, each height measured radially outwardly from a bead base line); and 
Modified Krietemeyer further discloses the radially inner edge of the HTBF/subsidiary bead apex rubber layer 170 is positioned in a range between a height of 10% and a height of 30% of a cross-sectional height of the tire, see [0033] – (which meets the claimed height of 2% and a height of 18% of a cross-sectional height of the tire, each height measured radially outwardly from a bead base line). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 10, 14, modified Krietemeyer further discloses it is conventional to form reinforcing strips 22 to have a thickness of greater than 0 and less than or equal to 2 mm, see [0029]. And with guidance provided by the figure of Krietemeyer where the reinforcing strips 165 and 170 are substantially the same size, one would expect both have to have a thickness of greater than 0 and less than or equal to 2 mm. Therefore, modified Krietemeyer further discloses the thickness of the HTBF/subsidiary bead apex rubber layer 170 is in a range from 1.0 to 2.0 mm; and the thickness of the reinforcement/insulation rubber layer 165 is in a range from 0.8 to 2.3 mm. Moreover, it is held that guidance as provided by the pictures and drawings are sufficiently enabling to put the public in the possession of the article pictured. Notably, wherein the description for the purposes of anticipation can be by drawings alone as well as by words." (Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928)). See MPEP § 2125.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krietemeyer et al. (US 2013/0118669 A1), in view of Yamamoto et al. (US 2016/0200150 A1), in view of Yoshikawa et al. (US 2006/0196591 A1), as applied to claim 1 above, and further in view of Watanabe (US 2015/0360515 A1).
Regarding claim 2, modified Krietemeyer does not explicitly disclose the bead apex height.
Watanabe discloses a pneumatic tire that enables suppressing at least one of the decrease in steering stability and the decrease in side cut resistance, and reducing cavity resonance sound, without increasing tire weight, see abstract. The tire is configured such that, the bead filler – (construed as bead apex) height is set to within 15 mm – 25 mm, to thereby reduce the weight of the bead portion, while maintaining a certain rigidity in the bead portion, see [0031].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bead portion of modified Krietemeyer in the claimed manner as taught by Watanabe to provide the tire with the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749